Citation Nr: 0619539	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  05-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

Audiological evaluations establish the veteran's hearing loss 
is consistent with no more than Level V hearing impairment in 
the right ear (based on an exceptional pattern of hearing 
impairment) and Level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claim, a letter was sent in October 2003 from the RO to the 
veteran that satisfies the duty to notify provisions.  
Specifically, this letter informed the veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  Since the increased rating claim is being denied, no 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran if the notification is 
lacking with regard to informing him of matters involving the 
assignment of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As for the duty to 
assist, the claims file contains all available evidence 
pertinent to the claim, including the report from VA 
audiology examinations conducted in November 2003 and 
September 2005, which adequately address the level of hearing 
impairment for the purpose of evaluating the current severity 
of his hearing loss disability.  Furthermore, as there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The numeric designation of impaired hearing, Levels I through 
XI, is determined for each ear by intersecting the vertical 
row appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 38 C.F.R. § 4.85.  Each 
ear will be evaluated separately.  See Id.; see also 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Id.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

November 2003 VA audiological testing demonstrated average 
puretone thresholds of 53 decibels for the right ear and 50 
decibels for the left ear.  Speech recognition scores were 80 
percent for the right ear and 86 percent for the left ear.  
This is consistent with Level IV hearing impairment in the 
right ear and Level II hearing impairment for the left ear.  
In such a case, the numeric designations correlate under 
Table VII to a noncompensable disability rating.  See 
38 C.F.R. § 4.85.  At 2000 Hertz, the puretone thresholds 
were less than 70 decibels bilaterally, and this alone 
establishes the veteran does not have an exceptional pattern 
of hearing impairment.  See 38 C.F.R. § 4.86.

September 2005 VA audiological testing demonstrated average 
puretone thresholds of 56 decibels for the right ear and 71 
decibels for the left ear.  Speech recognition scores were 96 
percent bilaterally.  This is consistent with Level II 
hearing impairment for each ear.  In such a case, the numeric 
designations correlate under Table VII to a noncompensable 
disability rating.  See 38 C.F.R. § 4.85.  However, the 
audiological findings demonstrate an exceptional pattern of 
hearing impairment in the right ear.  See 38 C.F.R. 
§ 4.86(b).  Applying Table VIa, the right ear is considered 
to have Level V hearing impairment.  In such a case, the 
numeric designations correlate under Table VII to a 10 
percent disability rating.  See 38 C.F.R. § 4.85.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss.  In evaluating service-connected hearing loss, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are performed.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the 
veteran's own contentions regarding the level of his hearing 
loss, as well as any diagnosis and treatment, are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  As the audiological findings 
demonstrate a level of severity consistent with no more than 
the currently assigned 10 percent evaluation, the 
preponderance is against the veteran's claim for an increase, 
and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for bilateral hearing loss, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


